Case: 19-10180     Document: 00515803141          Page: 1    Date Filed: 03/31/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 31, 2021
                                   No. 19-10180                            Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Brent Anderson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:18-CR-247-1


                    ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES

   Before Ho, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          In 2018, an Arlington police officer spotted Defendant Brent
   Anderson leaving a Budget Suites motel. Knowing that Anderson had an



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10180     Document: 00515803141          Page: 2   Date Filed: 03/31/2021




                                   No. 19-10180


   outstanding warrant for aggravated assault with a deadly weapon, the officer
   pulled Anderson over and approached his vehicle.
          The officer instructed Anderson to place his arms outside the window.
   But Anderson did not comply. Instead, he fled and led the officer on a
   highspeed chase. At one point, Anderson dropped a 9-millimeter pistol (with
   an extended magazine and nineteen rounds) out of the driver’s window.
   Several miles and many traffic violations later, Anderson stopped his car and
   surrendered.
         Anderson pleaded guilty to one count of unlawful possession of a
   firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Because
   Anderson had possessed the pistol for a portion of the chase, the probation
   officer recommended that he receive a 4-level enhancement for possession of
   a firearm “in connection with” another felony offense (the state felony
   offense of evading arrest with a motor vehicle). See U.S. Sentencing
   Guidelines Manual (U.S.S.G.) § 2K2.1(b)(6)(B).               The probation
   officer also recommended a 2-level enhancement for reckless endangerment.
   Id. § 3C1.2. These enhancements led to a guidelines range of 70 to 87
   months. The district court adopted the Presentence Investigation Report
   (PSR) and sentenced Anderson to 74 months, followed by three years of
   supervised release. Anderson did not object to either the PSR or the
   sentence.
         Anderson brought two plain-error challenges on appeal. First, he
   contended that the district court plainly erred when it applied the § 3C1.2
   reckless-endangerment enhancement on top of the § 2K2.1 enhancement for
   “the same course of conduct.” Second, he alleged that the district court
   plainly erred in determining that he possessed the firearm “in connection
   with” his evading-arrest offense.




                                        2
Case: 19-10180      Document: 00515803141           Page: 3     Date Filed: 03/31/2021




                                     No. 19-10180


          A panel of this court rejected Anderson’s first argument, holding that
   the district court did not plainly err in applying both sentencing
   enhancements. United States v. Anderson, 795 F. App’x 267, 268 (5th Cir.),
   cert. granted and judgment vacated on other grounds by Anderson v. United States,
   141 S. Ct. 845 (2020) (“[E]ven if we were to conclude that Anderson had
   shown error here, we could not, given this circuit’s range of authority in cases
   addressing double counting guidelines issues, say that the error was clear or
   obvious.”) (citing several cases, including United States v. Gillyard, 261 F.3d
   506, 511–12 (5th Cir. 2001)). We reaffirm that holding today.
          The panel also rejected Anderson’s second argument, holding that
   “whether he possessed the firearm ‘in connection with’ his evading arrest
   offense is a question of fact that was capable of resolution by the district court
   and thus cannot constitute plain error.” Id. (citing United States v. Lopez, 923
   F.2d 47, 50 (5th Cir. 1991) (per curiam)).
          Anderson had argued that Lopez was “unsupported by Rule 52” of the
   Federal Rules of Criminal Procedure and “in conflict with . . . every other
   circuit.” Less than a month after the panel issued its opinion, the Supreme
   Court agreed.     See Davis v. United States, 140 S. Ct. 1060, 1061 (2020)
   (“[A]lmost every other Court of Appeals conducts plain-error review of
   unpreserved arguments, including unpreserved factual arguments.”); id. at
   1062 (“Put simply, there is no legal basis for the Fifth Circuit’s practice of
   declining to review certain unpreserved factual arguments for plain error.”).
          Accordingly, the Court granted Anderson’s petition for certiorari,
   vacated this court’s judgment, and remanded the case for further
   consideration. See Anderson, 141 S. Ct. at 845.
                                         ***
          To demonstrate plain error, Anderson must first show “an error or
   defect—some sort of deviation from a legal rule.” United States v. Islas-




                                           3
Case: 19-10180       Document: 00515803141           Page: 4    Date Filed: 03/31/2021




                                      No. 19-10180


   Saucedo, 903 F.3d 512, 517 (5th Cir. 2018). Anderson contends that the
   district court erred in applying the sentencing enhancement for possession of
   a firearm “in connection with another felony offense” to his sentence.
   Specifically, he argues that because he continued to evade arrest for “several
   miles” after discarding his firearm, the weapon could not have “facilitated
   or had the potential of facilitating, another felony offense.” U.S.S.G. § 2K2.1
   cmt. n.14(A).
            But even when a claim of error is preserved, a “reasonable inference”
   is all that is needed to support a district court’s factual determination. See
   United States v. Coleman, 609 F.3d 699, 708 (5th Cir. 2010) (“In determining
   whether a Guidelines enhancement applies, the district court is allowed to
   draw reasonable inferences . . . and these inferences are fact findings reviewed
   for clear error.”). And a “district court’s determination of the relationship
   between [a] firearm and another offense is a factual finding.” Id.
            Here, the fact that Anderson eventually abandoned his loaded, easily
   accessible pistol does not negate a reasonable inference that the firearm
   facilitated—or at least had the potential to facilitate—his initial flight in the
   middle of a traffic stop. See United States v. Priestly, 269 F. App’x 349, 350
   (5th Cir. 2008) (per curiam) (“As the presence of a loaded firearm in
   Priestley’s car during his flight from police had the potential of facilitating his
   attempt to evade arrest, the district court did not plainly err by enhancing his
   offense level.”). At a minimum, the district court’s factual determination
   that Anderson’s possession of a firearm had the potential to facilitate his
   vehicular flight “is plausible in light of the record as a whole.” Coleman, 609
   F.3d at 708. Accordingly, the district court did not err—let alone plainly
   err—in applying the sentencing enhancement.
            For the foregoing reasons, we again affirm the judgment of the district
   court.




                                           4